Christ, J. (concurring).
I agree generally with the opinion of the Presiding Justice on the ground that in this instance the board’s pairing plan does not discriminate against any individual residing in the new school zones and does not bar him *390from attending or compel him to attend either Public 'School 149 or Public School 92 by reason of his race or color. Every child within the prescribed zones, irrespective of his race or color, will be required to attend the school for his zone if the school includes his grade.
Such a plan, if fairly and properly administered, does not violate the Equal Protection Clause of the Federal Constitution. I must, however, emphasize and extend this caveat: that the plan may become constitutionally invalid if, in actual operation, children are barred from attending or are compelled to attend either Public School 149 or Public School 92 by reason of their color, race, religion ór national origin. In dealing with the people, the Government and its political subdivisions are forbidden to make any distinction, give any preference or deference, prescribe any punishment, or levy any tax on the basis of color, race, creed or origin. The constitutional rights of one class of citizenry may not be sacrificed or suppressed in order to vindicate or render more secure the constitutional rights of another class. Thus far, the plan here, as conceived and as initially placed in operation, does not have such a deleterious effect.
Brennan and Hopkins, JJ., concur with Beldock, P. J. ; Hghetta, J., concurs in opinion; Christ, J., concurs in opinion.
Judgment affirmed, without costs.